Citation Nr: 0620570	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  00-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for atherosclerotic 
peripheral vascular artery disease as secondary to nicotine 
dependence. 

3.  Entitlement to service connection for hypertension as 
secondary to nicotine dependence. 

4.  Entitlement to service connection for residuals of a 
hypothyroid micro-direct laryngoscopy and biopsy of the left 
true vocal cord (claimed as throat surgery) as secondary to 
nicotine dependence.

5.  Entitlement to service connection for impotence as 
secondary to nicotine dependence.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1951 to July 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in 
January 2006 when they were remanded to afford the veteran a 
requested videoconference.  In May 2006, the veteran's 
representative indicated that the veteran had requested that 
his hearing be cancelled.  


FINDINGS OF FACT

1.  The veteran did not acquire a dependence on nicotine 
during his active duty service.  

2.  Atherosclerotic peripheral vascular artery disease was 
not manifested during the veteran's active duty service and 
his current atherosclerotic peripheral vascular artery 
disease is not causally related to any incident of his active 
duty service. 

3.  Hypertension was not manifested during the veteran's 
active duty service and his current hypertension is not 
causally related to any incident of his active duty service.

4.  Residuals of a hypothyroid micro-direct laryngoscopy and 
biopsy of the left true vocal cord were not manifested during 
the veteran's active duty service and his current residuals 
of a hypothyroid micro-direct laryngoscopy and biopsy of the 
left true vocal cord are not causally related to any incident 
of his active duty service. 

5.  Impotence was not manifested during the veteran's active 
duty service and his current impotence is not causally 
related to any incident of his active duty service. 


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005). 

2.  Atherosclerotic peripheral vascular artery disease was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

3.  Hypertension disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, (2005).

4.  Residuals of a hypothyroid micro-direct laryngoscopy and 
biopsy of the left true vocal cord (claimed as throat 
surgery) were not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, (2005).

5.  Impotence was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
2002 and December 2004 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the December 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  The Board believes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came prior to notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the 
appellant has had the chance to submit evidence in response 
to the VCAA letters.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the September 2002 and December 
2004 letters, and was provided notice of the types of 
evidence necessary to establish any disability rating and the 
effective dates in an April 2006 letter.  The appellant's 
status as a veteran has never been at issue.  To the extent 
that there is any deficiency in the notice addressed in 
Dingess, questions as to a rating and effective date are 
rendered moot in light of the following decision which finds 
that the preponderance of the evidence is against service 
connection for the disorders at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded an appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to any of the issues 
on appeal.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, certain chronic diseases, including 
cardiovascular disease, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(June 1993).

In addition, the VA General Counsel subsequently found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (May 1997).

Following that General Counsel Opinion, the then Acting Under 
Secretary for VA benefits indicated in a July 1997 letter, 
which he provided to the directors of all Veterans Benefits 
Administration offices (ROs) and Medical Centers (VAMCs), 
that, in view of the conclusion by the Under Secretary for 
Health for VA that nicotine dependence may be considered a 
disease for VA compensation purposes, then the answer in all 
nicotine dependence cases to the first element set forth in 
VAOPGCPREC 19-97 is that nicotine dependence is such a 
disease.  The acting Under Secretary for benefits proceeded 
to point out that each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of his 
current disability resulting from the use of tobacco products 
by him, noting that proximate cause is to be defined by the 
parameters that were set forth by the Office of General 
Counsel in its precedent opinion and according to 38 C.F.R. § 
3.310.

Subsequently enacted legislation prohibits granting service 
connection for disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  38 U.S.C.A. § 1103 (West 
2002). This statute, however, applies only to claims filed 
after June 9, 1998. Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The veteran's claim was 
submitted prior to June 9, 1998, and thus will be decided on 
the basis of the earlier law.



Analysis

The issues on appeal all flow from the veteran's allegations 
that he became nicotine dependent as a result of his active 
duty service.  He has argued that he did not smoke prior to 
service but began to do so during active duty after his 
enlistment and continued to smoke until the 1990's.  The 
Board finds, however, that prior to the veteran's submission 
of his claim for compensation in April 1998, the evidence of 
record indicates that the veteran began smoking sometime 
after his discharge from active duty.  

There does not appear to be any notation in the service 
medical records showing that the veteran smoked during 
service.  The first evidence of record of a reported history 
of smoking was dated in 1978.  A VA examination was conducted 
in October 1978.  At that time, it was noted that the veteran 
reported a history of smoking a pack of cigarettes per day 
for the last 18 years.  This would place the onset of the 
veteran's smoking, by his own report, to sometime in 1960.  A 
July 1983 private clinical record reveals the veteran 
reported he was smoking a pack of cigarettes per day but did 
not indicate when he started.  A March 1985 private clinical 
record reveals that the veteran was found to be a heavy 
smoker, smoking one to two packs per day.  Laryngoscopy was 
performed in 1981 and 1982.  Since those operations, the 
veteran admitted to starting smoking again.  The onset of the 
smoking was not reported.  A November 1997 report of a chest 
X-ray included the clinical history that the veteran had a 
history of smoking for approximately 30 years.  This would 
place the onset of the veteran's smoking to approximately 
1967.  

The first chronological evidence of record of the veteran 
asserting that he became dependent on nicotine during active 
duty is included in a communication dated in April 1998.  
However, even after that date, another record indicates that 
the veteran's smoking began after his discharge from active 
duty.  The report of pulmonary function testing conducted in 
November 1998 includes the notation that the veteran had been 
smoking 2.25 packs of cigarettes per day for 40 years.  This 
would place the onset of the veteran's smoking to 1958 which 
is more than two years after the veteran's discharge.  It was 
also noted that he had occupational exposure to dust and 
smoke.  

Subsequent to November 1998, the clinical records and reports 
of VA examinations as well as lay statements from the 
veteran, his ex-spouse, his sister and a friend indicate that 
the veteran's smoking began during active duty.  The Board 
finds, however, that reduced probative value is put on this 
evidence as it was created subsequent to the veteran's filing 
of an application for compensation due to nicotine use when 
there was a potential for pecuniary gain by the veteran.  The 
evidence of record prior to the submission of the claim is 
devoid of any annotation indicating that the veteran's 
smoking began during active duty.  While the veteran has been 
somewhat consistent in reporting that his smoking began 
during active duty subsequent to November 1988, it is not 
apparent to the Board why he would fail to inform prior 
health care professionals of the fact that his smoking began 
during active duty prior to the submission of his claim if, 
in fact, that was the time reference he was accustomed to 
using.  The Board further notes the discrepancy in the 
veteran's reporting of the onset of the smoking between 1997 
and 1998.  As reported above, a November 1997 report of a 
chest X-ray included the clinical history that the veteran 
had a history of smoking for approximately 30 years.  
However, only one year later, in November 1998 which was 
subsequent to the submission of the claim for compensation, a 
report of pulmonary function testing includes the notation 
that the veteran had been smoking for 40 years.  It is not 
apparent to the Board why the veteran would provide a 
significantly different date for the onset of his smoking 
within one year of reporting the prior date other than due to 
pecuniary gain.  This relatively close proximately of the two 
records containing different dates which straddle the time 
when the veteran submitted his application for compensation 
leads the Board to believe that the evidence provided by the 
veteran subsequent to the application for compensation 
regarding when he started smoking is of less probative value.  

It is the duty of the Board as the fact finder to determine 
the credibility of the testimony and other lay evidence.  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  It is 
further noted that not only may the veteran's memory have 
dimmed with time, but self interest may play a role in the 
more recent statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board places greater probative weight on the veteran's 
reports of his smoking history which were provided prior to 
the time he submitted his application for compensation.  
These reports indicate that the veteran began smoking in the 
1960's.  This is at least five years after the veteran's 
discharge from active duty.  

The Board notes that in December 1999, a private physician 
reported that he met with the veteran's wife in December 1999 
to review the veteran's case.  The history reported was that 
the veteran presented in 1983 due to hoarseness.  A direct 
laryngoscopy was conducted in July 1983 and a second 
procedure was performed two years later.  During his 
encounters with the veteran, the physician determined that 
the veteran had a very heavy smoking habit and the veteran 
was informed that smoking was a problem and heavy contributor 
to the veteran's vocal cord pathology.  The physician further 
noted that, in reviewing the veteran's history, it turned out 
that the veteran started smoking during his military career.  
The physician observed that the veteran was smoking at the 
time he was being treated and, in the physician's opinion, 
the veteran was addicted to nicotine.  As far as the 
physician knew, the nicotine addiction began during the 
veteran's military service.  The physician also opined that 
it was likely that the veteran's vocal cord problems as well 
as his peripheral vascular disease were largely due to the 
veteran's many years of heavy smoking.  This evidence is not 
probative of the fact that the veteran became nicotine 
dependent during active duty as it was based on a history 
provided by the veteran.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The physician did not report that 
he had access to or reviewed any other medical evidence and, 
as found above, the Board has placed reduced probative value 
on the veteran's self-reported smoking history which he 
provided subsequent to his application for compensation due 
to the effects of smoking.  

The Board notes that a June 1999 VA clinical record includes 
the impression that the veteran had organic impotence 
secondary to vascular disease aggravated by years of nicotine 
abuse.  This evidence does not link the nicotine abuse to 
having its genesis during the veteran's active duty service.  

Furthermore, the examiner who conducted a VA examination in 
2002 was unable to link nicotine dependence to the veteran's 
active duty service.  At the time of the March 2002 VA 
examination, the veteran reported that he started smoking at 
the age of 17 which was roughly 1951 and he smoked for the 
next 45 years.  His first attempt to quit smoking was in 1983 
but was he unable to quit for more than a couple of days.  
The examiner noted that it was very difficult to get answers 
from the veteran.  It was noted that he had a history of 
tobacco dependence.  The impression from the examination was 
that there was no evidence in the records to show that the 
veteran tried to quit nicotine prior to damage already done.  
The longest attempt to quit smoking was two days.  Impotence 
was multifactorial.  The examiner found that the veteran had 
not given him sufficient information to make any 
determination that the veteran had nicotine dependence.  This 
examiner actually had access to the claims files but was 
unable to provide a causative link between the veteran's 
nicotine dependence and his active duty service.  

A VA general medical examination was conducted in June 2002.  
The veteran reported that he had stopped smoking for 
approximately 10 years.  It was noted that the veteran 
claimed his vascular disease and impotence were due to 
smoking.  The examiner felt that smoking caused 
vasoconstriction and would aggravate a preexisting condition.  
The examiner observed that the veteran had peripheral 
vascular disease and felt that it was not due to smoking but 
that it could be accelerated by smoking.  The symptoms of 
vascular occlusive disease occurred approximately two years 
after the veteran stopped smoking if the history provided by 
the veteran was accurate.  The veteran's impotence was due to 
vascular insufficiency.  This evidence also does not provide 
competent evidence demonstrating that the veteran became 
dependent on nicotine as a result of his active duty service.  

In June 2002, a VA neurologist noted that the veteran 
reported he began smoking during active duty and continued to 
smoke until that time.  He opined that the veteran's 
cigarette smoking was the cause of his vocal cord lesions.  
While this evidence notes that the veteran started smoking 
based on the veteran's reported history, it does not link 
nicotine dependence to his active duty service.  

After reviewing the entirely of the evidence and weighing the 
probative value to be assigned to the various items of 
evidence, the Board must conclude that the preponderance of 
such evidence is against a finding that the veteran developed 
a dependence on nicotine during his active duty service.  
Service connection is not warranted for nicotine dependence 
on a direct basis nor is service connection warranted on a 
secondary basis for the other issues on appeal which are 
claimed as secondary to nicotine dependence which began 
during active duty.  

Service connection is not warranted for atherosclerotic 
peripheral vascular artery disease, hypertension, residuals 
of a hypothyroid micro-direct laryngoscopy and biopsy of the 
left true vocal cord, or impotence on a direct basis.  There 
is no competent evidence in the service medical records that 
the veteran was treated for any of the disabilities on 
appeal.  Clinical evaluation of all systems was determined to 
be normal at the time of the veteran's discharge examination 
which was conducted in July 1955.  Additionally, there is no 
competent evidence of record which links atherosclerotic 
peripheral vascular artery disease, hypertension, residuals 
of a hypothyroid micro-direct laryngoscopy and biopsy of the 
left true vocal cord, and/or impotence to the veteran's 
active duty service on a direct basis.  As there is no 
evidence of the presence of these disabilities while the 
veteran was on active duty or within the one year presumptive 
period for hypertension, nor any competent evidence of a 
causative link between any of these currently existing 
disabilities and active duty, service connection is not 
warranted for them.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


